El Juez Presidente Sr. Hernández,
emitió" la opinión del tribunal.
*519Los menores Josefa y Paulino Yillamil, representados por su madre Carmen Yillamil, radicaron demanda en la Corte de Distrito de San Juan, Sección Primera, con fecha 27 de marzo de 1918, contra Saturnino Puentes, suplicando se les declare hijos naturales reconocidos de dicho Puentes, con los demás pronunciamientos de ley, y costas, gastos y desem-bolsos a cargo del demandado.
Esa demanda fue declarada con lugar por sentencia de 26 de febrero de 1919 que declaró a los demandantes hijos naturales reconocidos de Saturnino Puentes con todos ios derechos inherentes a su condición de hijos naturales, y cos-tas y honorarios de abogado a cargo del demandado, el cual interpuso contra ella recurso de apelación para ante esta Corte Suprema.
Los demandantes alegan en síntesis en su demanda que el demandado y Carmen Villamil, ambos solteros, sostuvie--ron relaciones amorosas y vivieron juntos bajo el mismo techo en concubinato abierto, desde el año 1899 hasta 1907; que viviendo ambos en concubinato nacieron los demandan-tes, Josefa en 1901 y Paulino en 1906, sin que los padres tuvieran impeclünento alguno para casarse; que al ocurrir el nacimiento de los demandantes el demandado pagó los gas-tos de comadrona; que el demandado ha reconocido públi-camente a los demandantes como hijos naturales suyos, ha-biéndolo manifestado así a varias personas; que siempre lia contribuido a la manutención de los demandantes y pagado los gastos de alquiler de casa y vestuario tanto de la madre como de los hijos y que éstos se hallan en la posesión continua del estado de hijos naturales del demandado, justificado " por los actos del mismo.
El demandado al contestar la demanda negó en absoluto los hechos en ella expuestos, y como materia nueva de opo-sición, alegó que entre los años de 1899 hasta 1907 y después de esa fecha Oarmen Villamil sostuvo relaciones maritales con distintos hombres, entre estos Germán Wolkers y Miguel Vélez, siendo considerada en la comunidad Josefa Yillamil *520como hija natural de "Wolkers y Paulino Villamil como hijo natural de Vélez.
Celebrado el juicio la corte pronunció sentencia en los términos que al principio dejamos indicados, y para funda-mentarla establece en su.opinión como conclusiones de becbo las siguientes, a saber:
Que Saturnino Puentes y Carmen Villamil, solteros' am-bos y sin impedimento legal para contraer matrimonio, sos-tuvieron relaciones amorosas con trato carnal y vivieron en concubinato desde 1899 basta 1907, de cuya unión y concu-binato nacieron Josefa y Paulino, de 18 y 12 años de edad respectivamente; que desde que nacieron Josefa y Paulino, Saturnino Puentes los tuvo como hijos naturales y proveyó a su sustento y cuidado, los llamó sus hijos pública y pri-vadamente y los atendió, no con largueza pero sí como cum-plimiento de sus obligaciones paternas; que habiendo con-traído matrimonio Saturnino Puentes con una señora que no os Carmen Villamil, eludió desde entonces el cumplimiento de sus obligaciones paternas; y que habiendo empezado a practicar gestiones los menores demandantes por medio de su madre, para obtener el reconocimiento, el demandado in-tentó una transacción, ofreciendo para los hijos la suma de $1,500 y ciertas concesiones para el futuro, cuyas proposi-ciones no fueron aceptadas.
La parte apelante en su alegato escrito, mediante rela-ción y examen d'e las pruebas practicadas en el juicio, trata • de combatir la apreciación que de ellas hizo la corte inferior para deducir que no se>ha justificado la existencia de hechos ■determinantes de la posesión del estado de hijos naturales de los demandantes con relación al demandado y que consi-guientemente se ha infringido la ley aplicable al caso.
Hemos hecho un detenido examen de la evidencia apor-tada al juicio por ambas partes y si bien encontramos algún conflicto sobre todo en la parte relativa a las relaciones que sostuviera Carmen Villamil con otros hombres, especialmente con Hermán Wolkers y Miguel Vélez, la corte lo resolvió *521en el sentido de £íser cierto qne Carmen Villamil lia podido tener amores con otros hombres qne no fuera Saturnino Fuentes, pero no en el tiempo en qne vivía en • concubinato con éste, sin que se baya probado en forma alguna que Wolkers o Vélez hayan tenido hijo alguno con Carmen Villamil.”
La corte a quo sostiene que debe reconocer la fuerza de la prueba presentada por la parte demandante por tener todo ,el peso de la credibilidad e imponerse a la conciencia del juz-gador con toda la eficacia de la verdad y que nadie que haya oido declarar a los testigos del demandado, vacilantes y al-gunos negativos para el fin con que fueron traídos al juicio puede sin grave temor de conciencia honrada darles crédito alguno. No se nos ha demostrado que el juez al expresarse en esos términos para sostener sus conclusiones de hecho haya procedido con pasión, prejuicio, parcialidad o manifiesto error y tenemos que aceptar por tanto las conclusiones de hecho a que ha llegado.
Si Saturnino Fuentes, como estima probado la .corte sen-tenciadora, vivió en concubinato con Carmen Villamil desde 1899 hasta 1907, si durante ese tiempo nacieron los menores Josefa y Paulino Villamil, si desde que nacieron el deman-dado los tuvo como hijos naturales y proveyó a su sustento y cuidado, si pública y privadamente los tuvo por hijos; se impone la conclusión legal de que Saturnino Fuentes ■ reco-noció por actos directos como hijos naturales suyos a los demandantes y que éstos han estado en la posesión constante del estado de tales hijos naturales deducido de actos direc-tos de su padre que obligan a reconocer la filiación natural que reclaman.
V el reconocimiento de esa filiación natural aparece to-davía más demostrado por la evidencia que han aportado los demandantes, tendente a justificar que Saturnino Fuentes pagó a la comadrona que asistió a Carmen Villamil en los dos partos, que Saturnino Fuentes fué testigo de la ins-cripción de ambos niños en el registro civil y que un her-mano de Saturnino Fuentes apadrinó a la niña Josefa y un *522primo del mismo al niño Paulino, por más que esos méritos probatorios por sí solos, prescindiendo de los anteriormente consignados, no serían bastantes para constituir prueba del reconocimiento.
La prueba en su conjunto es tan robusta, convincente y concluyente que no deja la menor duda según el orden natural y ordinario de las cosas, del reconocimiento de los de-mandantes por el demandado.
T no importa que las declaraciones más importantes ha-yan sido prestadas por la demandante Josefa Villamil, por su madre y por su abuela, pues esas declaraciones en el pre-sente caso llevan el sello de la verdad y testig’os de esas condiciones son los que mejor conocen por lo general los asuntos íntimos que se relacionan con la familia. Fajardo et al. v. Tió, 17 D. P. R. 249.
El apelante trata de hacer valer en el recurso la excep-ción que tomó al no permitírsele repreguntar a la testigo Carmen Villamil sobre el color de Saturnino Fuentes. '
Ciertamente que al repreguntar el demandado a Carmen Villamil por el color que tenía Saturnino Fuentes la repre-sentación de los demandantes se opuso a la repregunta, y habiendo sostenido el juez la objeción el demandado tomó excepción.
Éesulta de la transcripción de autos que Josefa y Pau-lino Villamil estaban en la corte, lo mismo que su madre Carmen Villamil, y no habiéndose ministrado por el deman-dado prueba alguna sobre el color de aquéllos, faltaba base para calificar de pertinente y admitir la repregunta indicada. No vemos qué influencia pudiera tener en el resultado del juicio el color de Saturnino Fuentes, aún en el supuesto de que fuera blanco.
Tampoco se alegó razón alguna para sostener la excep-ción, como debió hacerse por el demandado.
Finalmente, debe tenerse en cuenta en cuanto al menor Paulino Villamil que éste fué concebido y nació en el año de 1906 cuando ya regía el Código Civil reformado, y que *523según el artículo 193 de dicho código el padre estaba obli-gado a reconocer al hijo ilegítimo entre otros casos cuando la madre fué conocida viviendo en concubinato con el padre al tiempo del embarazo o nacimiento del hijo o cuando éste haya nacido llevando sus padres relaciones amorosas. El concubinato o vida común de Saturnino Fuentes y Carmen Yillamil sería bastante por sí solo para decretar e] recono-cimiento solicitado por el menor Paulino.
Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.